DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 4/21/2022. Claims 1-20 are pending. Claims   1, 9, 10, 19, 20, are amended. No claims have been added. No claims have been cancelled.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. The applicant has argued the claims in view of Example 39, Example 39 the invention addresses the issue of detecting human faces in images where there are distortions, by providing a method for rearranging icons on a graphical user interface (GUI), wherein the method moves the most used icons to a position on the GUI, specifically, closest to the “start” icon of the computer system, based on a determined amount of use. In a first preferred embodiment, the amount of use of each icon is automatically determined by a processor that tracks the number of times each icon is selected or how much memory has been allocated to the individual processes associated with each icon over a period of time (e.g., day, week, month, etc.). In another embodiment, the user can choose to manually enter which icons are used most often using any of a number of ordering and/or ranking systems known to those skilled in the art. Example 39 was found to not recite any of the judicial exceptions. Applicant’s invention does not follow the same fact pattern. Applicant’s invention recites judicial exceptions enumerated in the 2019 PEG. Applicant’s claims are directed to adjusting price for impressions. This may allow for  this would be an improvement in an abstract idea and not a technical improvement.
Although the applicant is claiming a machine learned model using data, as claimed the machine learned model is recited as a generic component, and its functionality is described as outing a predicted number of interactions. See claim 1. As claimed, and interpreted in light of this description, the machine learning model’s classification can be performed as a mental process as discussed under Prong One. See Intellectual Ventures, 792 F.3d at 1368 (budgeting calculations with pre-set limits can be made with pencil and paper). A model is trained by putting in two sets of historical values and generates a single value output. The machine is merely receiving inputs and does not appear to be learning just merely outputting data. 

Applicant’s arguments, page 8, filed 4/21/2022, with respect to the previous 112, first paragraph rejections have been fully considered and are persuasive in view of applicant’s response.  The previous 112, first paragraph rejections of claims 1-20 have been withdrawn. 

Applicant’s arguments, pages 10-11, filed 4/21/2022, with respect to the previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive in view of applicant’s amendments/applicant’s response. The previous 112, second paragraph rejections of claims 4, 9, 14, 19, has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because applicant’s amendments overcame the art of record and an updated search 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of determining an adjusted price for impressions. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 
Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-10) is/are directed to a method, claim(s) (20) is/ are directed to a computer readable medium, and claims(s) (11-19) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of obtaining data, aggregating data, training a model, deriving data, generating data, producing data, and deriving data which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually calculating impressions. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process. With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.

(b) mathematical formula: The claims recites a mathematical concept (which can include a  mathematical relationships, mathematical formulas or equations, and mathematical calculations), and in this case calculating an exponential function of 1. Thus, the claims recites a mathematical relationship. Note that, in this example, the “deriving” step is determined to recite a mathematical concept because the dependent claims 4 and 14 explicitly recites a mathematical formula or calculation.  “Mathematical Calculations” A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows users to predict impression data and adjust an initial price based on the actual impressions which is a method of Managing Personal Behavior or Relationships or Interactions between people. Thus, the claim recites an abstract idea.


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): interface, a computing device, an online network, a processor, a computer-readable medium, and one or more machines.  The technology is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. The generic technology limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) obtaining data, aggregating data, training a model, deriving data, generating data, producing data, and deriving data which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for obtaining, aggregating, training a model, deriving data, generating data, producing data, which is the abstract idea steps predict impression data and adjust an initial price based on the actual impressions in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of human activity (i.e. predict impression data and adjust an initial price based on the actual impressions).  Using a computer for obtaining, aggregating, training, retrieving, generating, producing, and deriving the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The predict impression data and adjust an initial price based on the actual impressions would clearly be to a mental activity that a company would go through in order to accurately bill a client for the impressions made.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis for receiving job impression data:
For example, professionals may use an online network to locate prospects, maintain a professional image, establish and maintain relationships, and/or engage with other individuals and organizations. Similarly, recruiters may use the online network to search for candidates for job opportunities and/or open positions. At the same time, job seekers may use the online network to enhance their professional reputations.
 
The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2-10, 12-19 recite limitations which further limit the claimed analysis of data.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the job listing.  This is not a technical or technological problem but is rather in the realm of business or human resource management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).


[0061]      FIG. 4 shows a computer system 400 in accordance with the disclosed embodiments. Computer system 400 includes a processor 402, memory 404, storage 406, and/or other components found in electronic computing devices. Processor 402 may support parallel processing and/or multi-threaded operation with other processors in computer system 400. Computer system 400 may also include input/output (FO) devices such as a keyboard 408, a mouse 410, and a display 412. [0062]      Computer system 400 may include functionality to execute various components of the present embodiments. In particular, computer system 400 may include an operating system (not shown) that coordinates the use of hardware and software resources on computer system 400, as well as one or more applications that perform specialized tasks for the user. To perform tasks for the user, applications may obtain the use of hardware resources on computer system 400 from the operating system, as well as interact with the user through a hardware and/or software framework provided by the operating system.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


The prior art references Borisyuk et al. (US 20180253433 A1), O'Malley (US 20180157995 A1), Arora et al. (US 20170061528 A1), Marcus et al. (US 20160162779 A1), Dixon (US 20090063273 A1) disclose an interface, a computing device, online network, a processor, a computer-readable medium, and one or more machine in at least, Borisyuk (Fig. 1-6, abstract, ¶ 13, 14, 25-27, 32-34, 62-77), O'Malley (Fig. 6, 51, ¶ 85-87, 199, 203, 744, 813), Aurora (Fig. 1-4, ¶ 3-9, 20, 22, 24, 28, 29, 48, 85-87, 96-98, 100, 104), Marcus (Fig. 5, ¶ 20-22, 95-112), Dixon (Fig. 5, ¶ 29, 44). 


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims. Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10 the phrase "further comprising using the adjusted price to rerank the input job posting in relation to other job postings displayed to users" renders the claim indefinite because it is unclear what specifically the applicant is claiming with regards to reranking. Claim 10 depends from claim 1, neither claim involves a previous ranking. Therefore it is unclear how the input job posting can be reranked. Clarification is requested. 

Art in the same field includes O’Malley (US 20180157995 A1) which discloses job recruiting, job posting(s), job interview(s), job testing, job criteria, job resource(s), invitation(s), surveys, tests, assessments, Peer reviews, Expert reviews, advertising (or ‘ad(s)”), messaging (including marketing messages), information for the purpose of selling goods and/or services, or those messages that can be used for life cycle management and customer relationship management. Borisyuk et al. (US 20180253433 A1) which discloses forecasting member account behaviour in a professional social networking service. Kitts et al. (US 20180108049 A1) which discloses allowing advertisers to dynamically adjust their campaign based on the needs of the moment. Seljan et al. (US 20160275570 A1) which discloses optimizing floor prices in auctions to serve advertisements to impression consumers. Yi et al. (US 20150178790 A1) which discloses modifying ad prices for impressions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683